COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  ERIC FLORES


Relator.
§
 
§
 
§
 
§
 
§
 
 § 




No. 08-09-00132-CV
AN ORIGINAL PROCEEDING

IN MANDAMUS

MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator has filed a pro se petition for writ of mandamus requesting that this Court prevent 
the Honorable Carlos Villa, Judge of the El Paso County Court No. Five, from dismissing his
employment discrimination claims.
	Mandamus will issue only to correct a clear abuse of discretion.  See Walker v. Packer,
827 S.W.2d 833, 839-40 (Tex. 1992)(orig. proceeding).  In addition, there must be no other
adequate remedy at law available to the relator.  Id.  Based on the petition and record before us,
Mr. Flores has failed to establish he is entitled to mandamus relief.  See Tex.R.App.P. 52.8.
Therefore, the petition is denied.
May 20, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.